Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of M. Sohail, US 16/394,389 (April 25, 2019) are pending .  Claims 12-20 to the non-elected invention of Groups (II)-(IV) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-11 have been examined on the merits.

Election/Restrictions 

Applicant's election of Group (I) (claims 1-11), with traverse in the Reply to Restriction Requirement filed on April 18, 2022, is acknowledged.  Claims 12-20 to the non-elected inventions of Groups (II)-(IV) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  The restriction requirement is made FINAL.  

Applicant’s Traversal

Applicant traverses restriction between groups I and II on the grounds that the there is no evidence of record to show that the claimed product can be made as the Office has alleged, or that the claimed process can be used to make a different product.  Rather, Applicant asserts, the Office has simply stated the conclusions.  

This argument is not persuasive for the following reasons.  Y. Wen et al., 29 Advanced Materials, (2017) (“Wen”) teaches the method of claim 12 but arrives at a different product.  That is, Wen teaches synthesis of HSB-W1 (a Zn-MOF) by mixing 1,2-Bis(4′-pyridylmethylamino)ethane and Zn(NO3)2·6H2O over a solution of terephthalic acid disodium salt in H2O/DMF.  Wen at page 7, col. 1 (“Synthesis of HSB-W1”).  Wen’s process meets each and every limitation of claim 12, however, Wen arrives at a different product than claimed as evidenced by Wen Figure 1.  Wen at page 2 (“[t]he Zn(II) center adopts a slightly distorted octahedral coordination configuration completed by four N atoms from three L composing of the equatorial plane, and two O atoms from two terephthalate at the apical positions”).   There is no evidence of record that the process of claim 12 is an obvious process of making the claim 1 product and the process of claim 12 can be used to make another materially different product, i.e., the product of Wen.  MPEP § 806.05(f).  As such, restriction between Groups (I) and (II) is proper and maintained.  MPEP § 806.05(f).  

Applicant traverses restriction between groups I and III.  Restriction between Groups (I) and (III) is on the grounds that they are related as distinct products.  MPEP 806.05(j).   Applicant traverses on the grounds that the Office's statements have not adequately demonstrated any of the indications of distinctness (A), (B), or (C) listed in MPEP § 806.05(j).  

(A)	the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; 

(B)	the inventions as claimed are not obvious variants; and 

(C)	the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. 

MPEP § 806.05(j).  

This argument is not persuasive for the following reasons.  Inventions (I) and (III) do not overlap in scope because the limitations of claim 15 do not read on claim 1.  Not overlapping in scope means that the inventions have mutually exclusive limitations or the limitations of one claimed invention would not read on the limitations of the other claimed invention (and vice versa).  There is no evidence of record that inventions (I) and (II) are obvious variants.  And in the previous Office action, the Examiner alleged a materially different design, mode of operation, function, or effect as follows: “the [claim 1 Zn-MOF] is deemed to be useful as a catalyst material for treating exhaust gases from an internal combustion engine”.  Note that X. Lin et al., 7 Chemistry, An Asian Journal, 2796-2804 (2012) (“Lin”) discloses that metal-organic frameworks (MOFs) have gained current attention mainly because of their potential applications in gas adsorption and heterogeneous catalysis.  Lin at page 2797, col. 1.  And Lin discloses that Zn-MOF (2) may be applied in hydrogen enrichment of the H2/N2 exhaust in ammonia synthesis, natural gas purification, and landfill gas separation, respectively. Lin at page 2801, col. 1.  As such, the Examiner’s assertion appears to be supported by the art.  The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented (this burden was met in the previous Office action).  MPEP 806.05(j).   The burden then shifts to Applicant to prove or provide convincing evidence that the example suggested by the examiner is not workable.  MPEP 806.05(j).   The burden then reverts to the examiner to suggest another viable example or withdraw the restriction requirement.  MPEP 806.05(j).   Here, Applicant has not provided convincing (or even any) evidence that the example suggested by the examiner is not workable and the burden has not shifted back to the Examiner.  The restriction between Groups (I) and (III) is therefore maintained.  

Applicant further traverses on the grounds that a search of all the claims would not impose a serious burden on the Office. Therefore, the Office has failed to meet the burden necessary in order to sustain the requirement for restriction.  This argument is not persuasive for the following reasons.  A serious burden may be shown where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. MPEP § 808.02.  Patents need not be cited to show different fields of search.  MPEP § 808.02.  

In the instant case, the claimed Zn-MOFs are generic with respect to:

two diamine linkers each with two aromatic heterocyclic groups, each aromatic heterocyclic group independently comprising 1-5 amines, and 

two dicarboxylic acid linkers, 

leading to generally complicated searching within multiple data bases, including electronic compound databases, such as CAS and CAPLUS (See https://www.cas.org) and databases relevant to MOFs, including keyword searches in Google Scholar, keyword searches in PE2E, general literature/books related to metal organic frameworks.  The generic nature of diamines and carboxylic acid linkers requires multiple structure search queries in CAS.  Further, there is no single classification for zinc based metal organic frameworks and multiple classification searches are required within the following classes: B01D2253/204.cpc. OR B01J31/1691.cpc. OR B01J20/226.cpc. OR B01J31/069.cpc. OR B01J31/123.cpc. OR C07C51/418.cpc. OR C07F3/06.cpc. OR C07F3/003.cpc..  

Objection to the Specification

The following disclosure is objected to on the grounds that it erroneously references Zn-Zn-Zn bonds.  See § 112(b) rejection below.  

In the Zn-MOF of the present disclosure, each Zn2+ ion center may be coordinated in a distorted tetrahedral geometry with a total of four linkers. Each linker connects two Zn2+ ion centers. In this distorted tetrahedral geometry, an average Zn-Zn-Zn bond angle may be in a range of 105 - 115°, preferably 106 - 110°, or about 107.67°. A smallest Zn-Zn-Zn bond angle may be in a range of 97 - 103°, preferably 98 - 102°, and a greatest Zn-Zn-Zn bond angle may be in a range of 120 - 128°, preferably 122 - 126°. As described here, the "distorted tetrahedral geometry" means that each Zn2+ is coordinated in a generally tetrahedral shape, but the tetrahedral shape is not a regular tetrahedral shape where each bond angle is 109.5°.  

Specification at page 13, lines 16-24 (emphasis added).  However, as discussed in more detail in the § 112(b) rejection below, claim 1 precludes Zn-Zn-Zn bonds.  There is no other disclosure that any embodiments of the invention encompass Zn-Zn-Zn bonds.  Further, the only example MOF disclosed in the specification has no Zn-Zn-Zn bond.  That is, the specification teaches [Zn(bpcda)(bdc)]n (the only specification example of a claimed MOF).  Specification Example 4, at page 38.  Referring to the specification Figures, [Zn(bpcda)(bdc)]n clearly has no Zn-Zn-Zn bonds.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claims 1-11 Are Unclear Regarding the Claimed “diamine linker”

Claims 1-11 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 recitation of:

two diamine linkers each with two aromatic heterocyclic groups, each aromatic heterocyclic group independently comprising 1-5 amines

is unclear, particularly with the underlined text of “independently comprising 1-5 amines”.  The specification teaches that “[i]n one embodiment, the diamine linker is N,N' -bis(pyridin-3-ylmethylene)cyclohexane-1, 4-diamine”.  Specification at page 7, lines 10-15.  
This compound has the following structure.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In fact, this is the only diamine disclosed in the specification.  The above compound does not appear to meet the claim 1 limitation of “each aromatic heterocyclic group independently comprising 1-5 amines” because the pyridine rings (heterocyclic groups) do not comprise amines.  As well known in the art, an “amines” are “compounds formally derived from ammonia by replacing one, two or three hydrogen atoms by hydrocarbyl groups, and having the general structures RNH2 (primary amines), R2NH (secondary amines), R3N (tertiary amines)” (sp3 hybridization).  See e.g., IUPAC. Compendium of Chemical Terminology, page 73 (the "Gold Book") (2019) (downloaded from https://goldbook.iupac.org/terms/view/D01752 on August 2, 2021).  Rather, each of the aromatic heterocyclic groups of bpcda comprises one nitrogen atom (sp2 hybridization, not an amine).  The compound as a whole comprises two amine groups.   

In view of the above, it is not clear whether the recitation of “1-5 amines” in the subject claim 1 phrase is intended to refer to the pyridine nitrogen atom(s) (which are not amines) or the two amino groups bonded to the cyclohexyl ring.  In view of lack of clarity and alterative interpretations, as well as the fact that the only disclosed diamine does not appear to meet the subject claim 1 limitation, one of skill in the art cannot know what is meant by the subject phrase.  


Unclear Recitation of “Zn-Zn-Zn bond angle”

Claims 6 is rejected under 35 U.S.C. 112, as indefinite because the scope/meaning of the claim 1 recitation of Zn-Zn-Zn bond angle is unclear.  Claim 6 recites “wherein an average Zn-Zn-Zn bond angle is in a range of 105-115°”.  However, the Zn-MOF of claim 1 does not have any Zn-Zn-Zn bonds because claim 1 recites “each Zn2+ ion center is coordinated in a distorted tetrahedral geometry” and “wherein each Zn2+ ion center is linked to each diamine linker through a N atom and linked to each dicarboxylic acid linker through a carboxylic acid group”.  Claim 1 thus precludes the existence of any Zn-Zn-Zn bond.   As such, claim 6 is indefinite for lack of antecedent basis.  MPEP § 2173.05(e).  

The claim 6 recitation of Zn-Zn-Zn bond appears to reference the specification’s discussion of “distorted tetrahedral bond angle”.  The specification discusses the claimed “distorted tetrahedral bond angle” as follows:

In the Zn-MOF of the present disclosure, each Zn2+ ion center may be coordinated in a distorted tetrahedral geometry with a total of four linkers. Each linker connects two Zn2+ ion centers. In this distorted tetrahedral geometry, an average Zn-Zn-Zn bond angle may be in a range of 105 - 115°, preferably 106 - 110°, or about 107.67°. A smallest Zn-Zn-Zn bond angle may be in a range of 97 - 103°, preferably 98 - 102°, and a greatest Zn-Zn-Zn bond angle may be in a range of 120 - 128°, preferably 122 - 126°. As described here, the "distorted tetrahedral geometry" means that each Zn2+ is coordinated in a generally tetrahedral shape, but the tetrahedral shape is not a regular tetrahedral shape where each bond angle is 109.5°.  

Specification at page 13, lines 16-24 (emphasis added).  However, as just discussed, claim 1 precludes Zn-Zn-Zn bonds.  Further, the only example MOF disclosed in the specification has no Zn-Zn-Zn bond.  The specification teaches [Zn(bpcda)(bdc)]n (the only specification example of a claimed MOF).  Specification Example 4, at page 38.  Referring to the specification Figures, [Zn(bpcda)(bdc)]n clearly has no Zn-Zn-Zn bonds.  This is the basis for the specification objection discussed above. 

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over M. Altaf et al., 11 ChemSusChem, 542-546 (2018) (first published December 18, 2017) (“Altaf”)

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Altaf et al., 11 ChemSusChem, 542-546 (2018) (first published December 18, 2017) (“Altaf”).  

Prior Art Effect of Altaf

The effective filing date of the claims is April 25, 2019.  The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP § 2152.01.  Instant claims 1-20 are not entitled to the priority date of US 62/781,127 (Dec. 18, 2018) because they are not fully supported therein pursuant to § 112.  For example, US 62/781,127 at least does not, pursuant to § 112, support the following independent claim 1 recitation of (which recitation is required by dependent claims 2-20):

. . . two diamine linkers each with two aromatic heterocyclic groups, each aromatic heterocyclic group independently comprising 1-5 amines, and two dicarboxylic acid linkers . . . 

MPEP § 211.05(A).  
The priority document only discloses benzene-1,4-dicarboxylic acid (bdc) and N,N'-bis(pyridine-3-ylmethylene)cyclohexane-1,4-diamine (bpcda) as linkers and therefore does not support the above claim 1 genera of linkers.  MPEP § 2163.  

Altaf is effective prior art under 35 USC § 102(a)(1) because Altaf’s publication date of Dec. 18, 2017 is before the instant effective filing date of April 25, 2019.  It is noted that Altaf names inventors in common with the instant application.  In order for a prior art exception under 35 U.S.C. 102(b)(1)(A)/(B) to even be considered, the claims must first be supported, pursuant to § 112, by US 62/781,127 (Dec. 18, 2018), which was filed one year before Altaf’s first publication date of Dec. 18, 2017.  MPEP § 717.  

The 35 U.S.C. 102(a)(1) Rejection

Altaf discloses that the MOF ([Zn(bpcda)(bdc)]n) is prepared by using [N,N’-bis(pyridin-4-ylmethylene)cyclohexane-1,4-diamine] (bpcda) and benzenedicarboxylic acid (bdc) linkers.  Altaf at Abstract.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Altaf teaches the preparation of [Zn(bpcda)(bdc)]n (Zn-MOF) by using a solvothermal synthesis method.  Altaf at page 543, col. 1.  

Altaf’s experimental procedure to prepare [Zn(bpcda)(bdc)]n is essentially identical to the only specification example of a claimed MOF (i.e., the same Altaf MOF [Zn(bpcda)(bdc)]n).  Compare Altaf at page 545 (“Experimental Section”) with Specification Example 4, at page 38, (Example 4).  

Altaf teaches that this MOF crystallizes in a monoclinic crystal system with space group C2/c. Altaf at page 543, col. 1.  Altaf teaches that the Xray structure analysis reveals that the asymmetric unit of the MOF consists of one ZnII cation and one unit of each bpcda and bdc linkers. Altaf at page 543, col. 1.  Altaf teaches that the single-crystal X-ray diffraction indicates that the ZnII compound is in a three-dimensional interpenetrating diamondoid framework. Altaf at page 543, col. 1.  Altaf teaches that the ZnII center adopts a distorted tetrahedral geometry and is coordinated with two N atoms of two independent bpcda linkers and two O atoms of two independent bdc linkers.  Altaf at page 543, col. 1.  

Altaf’s [Zn(bpcda)(bdc)]n therefore clearly meets each and every limitation of claims 1-3, 8, 9 and 11.  

Respecting claims 4, Altaf’s [Zn(bpcda)(bdc)]n clearly meets the limitation of “wherein the aromatic heterocyclic groups define planes that are substantially parallel with each other”, as shown in Altaf’s Fig. 3S (supplementary pages).  

Respecting claim 5, Altaf teaches that the Zn–Zn separations along Zn–bdc–Zn and Zn–bpcda–Zn are 11.034 and 16.989 Å, respectively.  Altaf at page 543, col. 2.  As such, claim 5 is anticipated by Altaf’s [Zn(bpcda)(bdc)]n.  

Respecting claim 6, Altaf teaches that the average bond angle value is 107.678, which shows deviation from the ideal angle of 109.478 for a perfect tetrahedron.  Altaf at page 543, col. 2.  As such, claim 6 is anticipated by Altaf’s [Zn(bpcda)(bdc)]n.  With respect to claim 6’s recitation of Zn-Zn-Zn bond, see above § 112(b) rejection.  

Respecting claim 7, Altaf teaches that the optical absorption of [Zn(bpcda)(bdc)]n was investigated and a maximum was observed at 370 nm.  Altaf at page 544, col. 1 (see Fig. 2).  As such, claim 7 is anticipated by Altaf’s [Zn(bpcda)(bdc)]n.  

Respecting claim 10, Altaf does not specifically teach “wherein a cyclohexane group of the diamine linker is in chair conformation”.  However, this limitation is considered inherently met by Altaf’s [Zn(bpcda)(bdc)]n for the following reasons.  MPEP § 2112.  Altaf’s experimental procedure to prepare [Zn(bpcda)(bdc)]n is essentially identical to the only specification example of a claimed MOF (i.e., the same Altaf MOF [Zn(bpcda)(bdc)]n).  Compare Altaf at page 545 (“Experimental Section”) with Specification Example 4, at page 38, (Example 4).  Thus, Altaf teaches a product appearing to be substantially identical to the only example of a claimed product.  MPEP § 2112(V).  As such, claim 10 is anticipated by Altaf’s [Zn(bpcda)(bdc)]n.  

§ 102(a)(1) Rejection over M. Sohail et al., 42 New Journal of Chemistry, 12486-12491 (2018) (first published June 19, 2018) (“Sohail”)

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Sohail et al., 42 New Journal of Chemistry, 12486-12491 (2018) (first published June 19, 2018) (“Sohail”).  

Sohail’s experimental procedure to prepare a Zn-MOF is identical to Altaf’s procedure above as well as the only specification example of a claimed MOF.  Compare Sohail at page 12487 (“Synthesis of the precursor metal–organic framework (MOF)”) with Specification Example 4, at page 38, (Example 4).  Thus Sohail specifically teaches the same [Zn(bpcda)(bdc)]n MOF that was discussed in detail above for Altaf and used to reject claims 1-11.  As such, claims 1-11 are anticipated by Sohail for the same reasons discussed above for Altaf.  

Prior Art Effect of Sohail

As discussed above, the effective filing date of the claims is April 25, 2019.  Sohail is effective prior art under 35 USC § 102(a)(1) because Sohail’s publication date of June 19, 2018 is before the instant effective filing date of April 25, 2019 and Sohail names additional inventors.  MPEP § 717(I)/(III).  The instant application’s effective filing date is less than one year before Sohail’s publication date and Sohail and the instant application have common inventors/authors.  As such, Applicant may consider an exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  MPEP § 717(I)/(III).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b). MPEP § 717(I)/(III).  

§ 102(a)(1) Rejection over S. Huang et al., 44 Inorganic Chemistry Communications, 29-31 (2014) (“Huang”)

Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Huang et al., 44 Inorganic Chemistry Communications, 29-31 (2014) (“Huang”).  Huang teaches that an acrylamide coordination polymer (metal organic framework), Zn(L)(tp)·2H2O (1) (L = N1,N4-di(pyridin-4-yl)naphthalene-1,4-dicarboxamide, H2tp= terephthalic acid), was obtained by hydrothermal self-assembly.  Huang at Abstract.  

Huang teaches preparation of the metal organic framework as follows:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Huang at page 31, reference/footnote 19; Id at page 29, col. 2.  Huang’s ligand L (N1,N4-di(pyridin-4-yl)naphthalene-1,4-dicarboxamide) meets the structural limitations of the claim 1 “diamine linker” “with two aromatic heterocyclic groups, each aromatic heterocyclic group independently comprising 1-5 amines for the reasons discussed above in the § 112 rejection.  Huang’s terephthalic acid meets the claim 1 limitation of “dicarboxylic acid”.  

Referring to Fig. 1, Huang teaches that the unit cell contains one crystallography-independent Zn(II) ion, which displays four-coordinated mode and connects to two carboxyl oxygen atoms from two tp2− ligands and two pyridyl nitrogen atoms from two L ligands, drawing a slightly disordered tetrahedron (Fig. 1).  Huang at page 29, col. 2.  

As such, Huang’s Zn(L)(tp)·2H2O metal organic framework meets each and every limitation of claims 1 and 11.  

Respecting claim 5, Huang’s linker (terephthalic acid or bdc) between Zn atoms is the same linker used in only example disclosed in the specification and by the Altaf MOF discussed above.  As discussed, Altaf teaches that the Zn–Zn separations along Zn–bdc–Zn is 11.034 Å.  Altaf at page 543, col. 2.  Accordingly, Huang meets each and every limitation of claim 5.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622